United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
GETTYSBURG NATIONAL MILITARY PARK, )
Gettysburg, PA, Employer
)
__________________________________________ )
M.B., Appellant

Appearances:
Ronald T. Tomasko, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2366
Issued: September 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2008 appellant, through counsel, filed a timely appeal from the Office of
Workers’ Compensation Programs’ February 7, 2008 merit decision denying modification of a
2007 wage-earning capacity determination. The appeal is also timely filed from a May 29, 2008,
nonmerit decision that denied his request for reconsideration without merit review. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and nonmerits of this
case.
ISSUES
The issues are: (1) whether the Office properly denied modification of appellant’s wageearning capacity in the constructed position of photojournalist; and (2) whether the Office
properly denied appellant’s request for merit review under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On November 7, 2003 appellant sustained an injury to his shoulder and arm while
removing a fence and carrying fence rails to a truck. The Office accepted his claim for right
shoulder tendinitis, herniated disc at C5-6, brachial neuritis and right brachial plexopathy.1
On February 23, 2004 Dr. Vasantha A.R. Kumar, appellant’s treating Board-certified
family practitioner, diagnosed right small C5-6 disc herniation and possible brachial plexus
injury that may explain his muscle weakness.
By letter dated March 3, 2004, the Office referred appellant to Dr. Robert Allen Smith, a
Board-certified orthopedic surgeon, for a second opinion. In a March 26, 2004 report, Dr. Smith
diagnosed a herniated disc at C5-6 with radiculopathy in the C6 distribution of the right upper
extremity with associated tendinitis of the shoulder. He found that these conditions were related
to appellant’s work injury of December 17, 2002 and was aggravated in November 2003 on a
permanent basis. Dr. Smith recommended further treatment and testing, but noted that appellant
at the present time could work light duty. He advised that appellant had not reached maximum
medical improvement.
In an April 26, 2004 report, Dr. Kumar examined appellant and reviewed Dr. Smith’s
report. He diagnosed a small C5-6 disc herniation, some degenerative disc changes and disc
bulges at C6-7, brachial plexus involvement on the right side and possible shoulder joint rotator
cuff injury from the fall. Dr. Kumar agreed with most of Dr. Smith’s report, but noted that
Dr. Smith did not include the brachial plexus.
In a May 18, 2004 report, Dr. Michael G. Radley, a Board-certified neurosurgeon,
diagnosed a right shoulder injury, intermittent right arm radicular pain and probable brachial
plexopathy on the right. He did not believe that a C5-6 spinal fusion would strongly improve
appellant’s symptoms and recommended further treatment by peripheral nerve surgeons.
Dr. Radley concurred with Dr. Kumar that it was unlikely that surgery would bring significant
benefit.
On June 1, 2004 Dr. Kumar advised that there was weakness of the serratus muscle and
winging of the scapula and loss of right biceps reflex and weak biceps. He agreed that appellant
could do limited work as described by Dr. Smith.
In an August 19, 2004 report, Dr. Kevin R. Scott, saw appellant pursuant to Dr. Kumar’s
referral.
He examined appellant and reviewed his clinical laboratory imaging and
electrodiagnostic testing and diagnosed chronic C5 and C6 cervical radiculopathy affecting the
right arm. Dr. Scott recommended physical therapy and symptomatic treatment. He increased
appellant’s medication and restricted lifting to no greater than 20 pounds and no heavy repetitive
activity.

1

Appellant previously filed a claim for a work injury that occurred on December 17, 2002; this claim was
approved for right rotator cuff strain.

2

By letter dated September 24, 2004, the Office referred appellant to Dr. Ivan L. Miller, a
Board-certified orthopedic surgeon, for an impartial medical examination. It found a conflict as
Dr. Smith diagnosed a herniated disc at C5-6 and recommended cervical discectomy and fusion.
The attending physician, Dr. Kumar, disagreed with the recommended surgery and referred the
claim for further evaluation to Dr. Radley, an orthopedic specialist, and to Dr. Scott, a
neurologist. The Office asked Dr. Miller to resolve the issue of extent of impairment residual to
the work-related injury or employment condition.
In a November 3, 2004 report, Dr. Miller opined that appellant’s main problem consisted
of right brachial plexopathy with a small herniated nucleus pulposus to the right side. He found
that the brachial plexopathy was causally related to appellant’s work injury and caused a
significant disability. Appellant had a right brachial plexopathy, which may have arisen from a
stretch injury and was neurogenic in origin. Dr. Miller did not find that the C5-6 disc herniation
was attributing much to appellant’s present symptomatology or physical findings. He agreed
with Dr. Kumar that these findings were highly atypical for a C5-6 disc herniation but were most
consistent with brachial plexopathy. Mr. Miller noted that this was supported by the myelogram,
which did not demonstrate any significant nerve root impingement at the C5-6 disc herniation.
Dr. Miller recommended that appellant continue treatment with Dr. Kumar and that the proposed
C5-6 discectomy and fusion would not be of benefit. Dr. Miller advised that appellant was
capable of a light-duty work status. Appellant was unable to reach above his shoulder, was
limited to one hour of reaching, four hours of pushing/pulling up to 30 pounds and was limited to
lifting 20 pounds. Appellant was prohibited from climbing.
Appellant began vocational rehabilitation on February 14, 2005. The vocational
rehabilitation counselor researched various job classifications. One of these positions was that of
a photographer (photojournalist). This position description was listed as photographs
newsworthy events, locations, people or other illustrative or educational material for publication
or telecast; travels to locations; and develops negatives and prints. The vocational counselor
noted that appellant had been a freelance photographer for business and civic groups and will
qualify for certain occupations within this field. Under specific vocational preparation (SVP),
the specialist circled the box indicating that the position required 2 to 4 years of vocational
preparation. She noted, “[Injured worker] has been a freelance photographer for business and
civic groups and will qualify for certain occupations within this field.” The vocational counselor
noted that the projected growth of photography occupation for the year 2000 to 2010 is positive
16.7 percent.
On February 21, 2005 Dr. Kumar completed a fitness-for-duty evaluation. He indicated
that appellant could lift and carry 35 pounds intermittently. Dr. Kumar stated that appellant
could not operate power tools but could operate motor vehicles.
In a May 18, 2005 report, the vocational rehabilitation counselor noted that appellant had
worked as a freelance photographer. In the section of the report that discussed his interests, the
counselor noted that appellant indicated that he would like to arrange and photograph
commercial displays and do the steps necessary to develop film and make prints with a moderate
interest in touching up film negatives.

3

In an August 22, 2005 report, Dr. Kumar opined that appellant would not be able to
resume full duty without restrictions. He did not expect any major improvements in appellant’s
neurological status. Dr. Kumar noted that the physical restrictions of February 2005 were still
good and were permanent.
On October 18, 2006 the Office referred appellant to Dr. Daniel P. Hely, a Boardcertified orthopedic surgeon, for an impartial medical examination. The issue to be resolved was
the cause and extent of impairment residual to the work injury or employment condition. In a
report dated December 6, 2006, Dr. Hely noted that appellant’s diagnosis was brachial plexus
injury causally related to his work injuries of December 2002 and November 2003. He noted
objective findings of weakness in the latissimus dorsi, tenderness on palpitation at the posterior
aspect of the shoulder and symptoms of pain in the right shoulder consistent with these findings.
Dr. Hely noted that appellant still had residuals from his work-related injuries, but that he
continued to improve. He recommended no additional treatment other than ongoing exercises to
strengthen the right shoulder. Dr. Hely stated, “The enclosed job descriptions of sales person,
photographer and van driver are all clearly within [appellant’s] abilities and I recommend that he
be started in one of these positions immediately.” He also noted appellant’s physical limitations,
noting that he was capable of lifting more than 40 or 50 pounds intermittently. Dr. Hely noted
that appellant was not capable “as yet” of overhead activities and lifting for long time periods,
but anticipated steady improvements. On the work capacity evaluation, he indicated that
appellant could lift 40 pounds for 1 to 2 hours.
In a February 12, 2007 report, the vocational rehabilitation counselor indicated that she
contacted a descriptive statistical analyst for the Pennsylvania Department of Labor and Industry
and she found that the average entry salary of a photographer (photojournalist) in the
Chambersburg, Pennsylvania area was $18,574.40 per year. She noted that this position existed
in significant numbers in that area to make it reasonably available to appellant. She also noted
that positions were available as a salesperson and van driver for a lower salary.
On March 9, 2007 the Office proposed reducing appellant’s compensation on the basis
that he was partially disabled and had the capacity to earn wages as a photographer
(photojournalist) at a rate of $357.20 per week. The physical requirements of this position were
found not to exceed appellant’s accepted work tolerance limitations.
By letter dated April 6, 2007 appellant, through counsel, disagreed that he had the
capacity to earn wages of $357.20 a week as a photojournalist. He contended that there were
insufficient photographer positions available in the central Pennsylvania labor market and that
the employing establishment had not advised appellant of any accommodations to his physical
requirements and limitations. Appellant submitted a March 29, 2007 report by Terry P. Leslie,
who is a Diplomate of the American Board of Vocational Experts, a certified rehabilitation
counselor and a licensed professional counselor. Mr. Leslie had reviewed appellant’s case and
that he knew of no one in the Harrisburg Statistical area, a larger market than that considered by
the Office’s counselor, that were hiring photographers on a full-time basis. He noted that these
positions were typically part time and paid a fee for each picture. Others were self-employed
with their own studios. Mr. Leslie did not believe that earning capacity had been established.

4

In a decision dated April 13, 2007, the Office finalized the proposed reduction in
compensation, effective May 13, 2007 based on appellant’s capacity to earn wages as a
photographer (photojournalist).
By letter dated May 22, 2007, appellant, through counsel, requested reconsideration. In
an April 23, 2007 letter, Mr. Leslie recommended that the wage-earning capacity documents be
reviewed by another claims examiner or one of their superiors. He contended that appellant did
not have the SVP to work as a photographer, that these positions were not available in his
geographic area, that the other vocational counselor did not use the correct figures.
By decision dated February 7, 2008, the Office denied appellant’s modification of the
wage-earning capacity determination.
By letter dated May 9, 2008, appellant, through counsel, requested reconsideration of the
February 7, 2008 decision. Appellant’s attorney contended that there was no evidence that the
employing establishment ever determined whether restricted or limited-duty work was available
for appellant or whether existing jobs could be modified. Furthermore, appellant’s attorney
contends that the Office disregarded the fact that appellant was not vocationally qualified for
full-time employment as a photojournalist. Accordingly, he argued that the decision to reduce
appellant’s compensation benefits was in error and should be vacated.
By decision dated May 29, 2008, the Office denied appellant’s request for
reconsideration as it found that the evidence submitted was duplicative and repetitious.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.2 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.3
ANALYSIS
Appellant does not contend that there has been a material change in the nature and extent
of his injury-related condition or that he has been retrained or otherwise vocationally
rehabilitated. The issue is whether the original wage-earning capacity determination was
erroneous.
The vocational rehabilitation counselor appointed by the Office found that appellant was
capable of employment in three professions: salesperson, van driver and photographer
(photojournalist). In making a determination with regard to wage-earning capacity, it evaluated
the highest paying position, that of photographer (photojournalist). The vocational rehabilitation
2

Tamra McCauley, 51 ECAB 375, 377 (2000).

3

Id.

5

counselor noted that she contacted a descriptive statistical analyst for the Pennsylvania
Department of Labor and Industry and determined that the average entry salary of a
photographer (photojournalist) in the Chambersburg, Pennsylvania area was $18,584.40 per year.
She noted that this position existed in significant numbers to make it reasonably available to
appellant. Appellant disagreed with the determination that this position was reasonably available
and submitted his own vocational evidence. In a March 29, 2007 letter, Mr. Leslie, a certified
vocational counselor, who is a Diplomate of American Board of Vocational Experts and a
licensed professional counselor, reviewed appellant’s case and stated that he knew of no one in
the Harrisburg Statistical area, a larger area than considered by the Office’s vocational specialist,
that was hiring photographers on a full-time basis. Mr. Leslie noted that these positions were
typically part time and paid a fee for each picture taken and that others were self-employed with
their own studios.
The Board finds that the Office erroneously found that appellant’s wage-earning capacity
was represented by the position of photographer (photojournalist). When the Office makes a
medical determination of partial disability and of specific work restrictions, it may refer the
employee’s case to a vocational rehabilitation counselor authorized by the Office or to an Office
wage-earning capacity specialist for selection of a position listed in the Department of Labor’s
Dictionary of Occupational Titles or otherwise available in the open labor market, that fits the
employee’s capabilities with regard to his physical limitation, education, age and prior
experience.4 A rehabilitation specialist is an expert in the field of vocational rehabilitation and
the claims examiner may rely on his or her opinion as to whether the job is reasonably available
and vocationally suitable;5 however, the evidence in the record is not sufficient to establish that
appellant has the proper prior experience to successfully compete for a job as a
photographer/photojournalist. The position description for photographer (photojournalist), as
listed by the Office’s vocational counselor, indicated that appellant needed two to four years of
vocational preparation. The vocational counselor noted that appellant had worked as a freelance
photographer and would qualify for “certain occupations within this field.” There is no
insufficient evidence as to how much experience appellant had as a photographer other than a
brief mention that he had performed some freelance work. The counselor clearly stated that he
would qualify for certain occupations within this field, but did not indicate making additional
findings. The record does not establish that appellant had the necessary qualifications for
employment as a photographer (photojournalist) pursuant to the Office’s regulations.6
There is also a dispute as to whether work as a photographer is reasonably available to
appellant in his commuting area. The vocational rehabilitation counselor retained by the Office
contacted the descriptive statistical analyst for the Pennsylvania Department of Labor and
Industry to find that this position was available in significant numbers in the Chambersburg,
Pennsylvania Metropolitan Area. That determination was challenged by appellant’s vocational
specialist, who disagreed with the contention that there were sufficient photographer positions
4

Francisco Bermudez, 51 ECAB 506 (2000); James A. Birt, 51 ECAB 291 (2000).

5

Dorothy Jett, 52 ECAB 246 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining: WEC Based on a Constructed Position,
Chapter 2.804.8(a)(5).

6

available in the central Pennsylvania market. Although the Board will generally give great
weight to the Office’s vocational rehabilitation counselor, the Board finds that appellant has
submitted sufficient evidence to require further development as to whether the selected position
was reasonably available within appellant’s commuting area.
The Board finds that this case is distinguishable from Dorothy Lams,7 where an Office
vocational specialist found that there were over 8,000 positions available in the relevant labor
market for the employee as an information clerk. Claimant’s vocational expert indicated that the
job availability was more limited, 224 positions, but did not cite any source of her information
other than a computerized evaluation tool. In the instant case, Mr. Leslie specifically addressed
the availability of positions as a photojournalist in appellant’s commuting area and stated that
these positions were not reasonably available.
Mr. Leslie, noted that appellant resided in Chambersburg, Pennsylvania which is in
Franklin County. He stated that the most recent statistical data showed that there were 50 people
employed in the general category of photographers in the Harrisburg area, which is the most
recent survey data by the Bureau of Labor statistics for the Department of Labor. There was no
data indicating how many people were employed in this occupation in the Chambersburg area.
He noted that the statistical information completed by the State of Pennsylvania did not represent
appellant’s rural area. Mr. Leslie noted that the Office’s counselor did not contact any
employers who would hire photographers. He also noted that he did not know of any employers
in appellant’s labor market who hire photographers on a full-time basis; rather these positions are
typically part time or are paid a fee for each picture they take. Mr. Leslie noted other
photographers have their own studios.
The Board finds that the Office vocational rehabilitation counselor’s statement that
positions as a photojournalist were available in sufficient numbers within her commuting area is
sufficiently rebutted by the report of Mr. Leslie. The Office’s decision finding that appellant’s
wage-earning capacity was established by the position of photographer (photojournalist) was
erroneous. It improperly denied modification of the wage-earning capacity determination.
CONCLUSION
The Board finds that the Office improperly denied modification of appellant’s wageearning capacity for the constructed position of photojournalist.

7

47 ECAB 584 (1996).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 7, 2008 is reversed. In light of the disposition of this
issue, the issue of whether the Office properly denied reconsideration in its May 29, 2008
decision is moot.
Issued: September 28, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

